
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 86
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 23, 2009
			Received
		
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in
		  the Capitol Visitor Center for the unveiling of a bust of Sojourner
		  Truth.
	
	
		1.Use of Emancipation Hall for
			 Unveiling of Sojourner Truth Bust
			(a)AuthorizationEmancipation
			 Hall in the Capitol Visitor Center is authorized to be used for an event on
			 April 28, 2009, to unveil a bust of Sojourner Truth.
			(b)PreparationsPhysical preparations for the conduct of
			 the ceremony described in subsection (a) shall be carried out in accordance
			 with such conditions as may be prescribed by the Architect of the
			 Capitol.
			
	
		
			Passed the House of
			 Representatives April 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
